Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 29-31 and 36, drawn to a flexible sensor sheet for use on a wound (a product).
Group II, claim 15, drawn to a method of manufacturing a flexible sensor sheet for use on a wound (a process of making).
Group III, claims 50 and 56-65, drawn to a method of inspection of an extensible and flexible printed circuit board (a process of using).
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
	Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature.  Group II, which is drawn to a method of manufacturing a flexible sensor sheet for use on a wound, contains the special technical feature of applying a coating material over the flexible substrate and/or the electronic components.  Group I, which is drawn to a flexible sensor sheet for use on a wound, contains the special technical feature of comprising a flexible substrate that contains first and second portions that are coated with a first and second material different from each other.  Group II lacks this special technical feature.  Further, the method of manufacturing of Group II could be used to make a materially different product only having one coating material over the flexible substrate.
	Groups I and III lack unity of invention because the groups do not share the same or corresponding technical feature.  Group I, which is drawn to a flexible sensor sheet for use on a wound, contains the special technical feature of comprising one or more sensors for detecting wound characteristics.  Group III lacks this special technical feature.  Group III, which is drawn to a method of inspection of an extensible and flexible printed circuit board, contains the special technical feature of an extensible and flexible printed circuit board.  Group I lacks this special technical feature.
	Groups II and III lack unity of invention because the groups do not share the same or corresponding technical feature.  Group II, which is drawn to a method of manufacturing a flexible sensor sheet for use on a wound, contains the special technical feature of applying a coating material over the flexible substrate and/or the electronic components.  Group III, which is drawn to a method of inspection of an extensible and flexible printed circuit board, contains the special technical feature of applying a first and second coating material to first and second portions of an extensible and flexible printed circuit board.  Group II lacks this special technical feature.  Further, the method of manufacturing of Group II could be used to make a materially different product only having one coating material over the flexible substrate.  Further, the method of inspection of an extensible and flexible printed board of Group III could be used with a different apparatus that doesn’t require a sensor as in the method of manufacturing a flexible sensor sheet of Group II.  
A telephone call was made to Jessica L. Achtsam on 7/6/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792